DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,635,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patented claims.
Instant Application
U.S. Patent 9,635,953
1. A method comprising: receiving, at a central controller, a user preference condition for an automatic adjustment of pressure in an air mattress; receiving, at the central controller, an indication that the air mattress is empty; and based on determining that the user preference condition has been met and receiving the indication: transmitting a signal to a pump to increase the pressure of the air mattress to a maximum specified pressure level.
1. A method comprising: …receiving, at a central controller, an input that activates a user preference condition for an automatic adjustment feature of the pressure in the air mattress, wherein the user preference condition has a delay preference identifying a threshold time period to pass after receiving the indication that the air mattress is unoccupied before engaging the automatic adjustment feature; …receiving, at the central controller, an indication that the air mattress is unoccupied; determining that the user preference condition has been met after receiving the indication; and based on the detection and the determining, adjusting the pressure of the air mattress to an unoccupied pressure value that is different than the initial pressure value...
2. A method comprising: transmitting a signal to a pump of an air mattress to set the pressure of the air mattress to an initial pressure; receiving, at a central controller, a user preference condition for an automatic adjustment of the pressure in the air mattress; receiving, at the central controller, an indication that the air mattress is empty; and based on determining that the user preference condition has been met and receiving the indication: detecting a change in the pressure of the air mattress beyond a threshold value; and based on the detection, adjusting the pressure of the air mattress to the initial pressure.
1. A method comprising: transmitting a signal to a pump of an air mattress to set the pressure of the air mattress to an initial pressure value for when the air mattress is occupied; receiving, at a central controller, an input that activates a user preference condition for an automatic adjustment feature of the pressure in the air mattress, wherein the user preference condition has a delay preference identifying a threshold time period to pass after receiving the indication that the air mattress is unoccupied before engaging the automatic adjustment feature; detecting that a difference between the initial pressure value and a sensed pressure of the air mattress is greater than a threshold; receiving, at the central controller, an indication that the air mattress is unoccupied; determining that the user preference condition has been met after receiving the indication; and based on the detection and the determining, adjusting the pressure of the air mattress to an unoccupied pressure value that is different than the initial pressure value, wherein the unoccupied pressure value corresponds to the initial pressure value for when the air mattress is occupied; and maintaining the air mattress at the unoccupied pressure value.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Giori et al. U.S. PGPub 2012/0090698.
Regarding claim 1, Giori discloses a method comprising: receiving, at a central controller, a user preference condition for an automatic adjustment of pressure in an air mattress (e.g. pg. 3, ¶37; pg. 4, ¶41 and 43; pg. 7-8, ¶75; Fig. 1 and 3); receiving, at the central controller, an indication that the air mattress is empty (e.g. disengagement from mattress, “out of bed” state) (e.g. pg. 6-7, ¶60-64; Fig. 1 and 3); and based on determining that the user preference condition has been met and receiving the indication: transmitting a signal to a pump to increase the pressure of the air mattress to a maximum specified pressure level (e.g. maximum pressure/firm condition) (e.g. pg. 6-7, ¶60-64 and 74; Fig. 1 and 3).
 	Regarding claim 2, Giori discloses a method comprising: transmitting a signal to a pump of an air mattress to set the pressure of the air mattress to an initial pressure (e.g. maximum pressure) (e.g. pg. 6-7, ¶60-64 and 74; Fig. 1 and 3); receiving, at a central controller, a user preference condition for an automatic adjustment of the pressure in the air mattress (e.g. pg. 3, ¶37; pg. 4, ¶41 and 43; pg. 7-8, ¶75; Fig. 1 and 3); receiving, at the central controller, an indication that the air mattress is empty (e.g. pg. 6-7, ¶60-64; Fig. 1 and 3); and based on determining that the user preference condition has been met and receiving the indication: detecting a change (e.g. pressure change) in the pressure of the air mattress beyond a threshold value (e.g. pg. 6-7, ¶60-64 and 74; Fig. 1 and 3); and based on the detection, adjusting the pressure of the air mattress to the initial pressure (e.g. pg. 6-7, ¶60-64 and 74; Fig. 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 3, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116